Order entered April 8, 2021




                                                          In The
                                            Court of Appeals
                                     Fifth District of Texas at Dallas

                                                No. 05-21-00203-CR

                                       EX PARTE KURNICUS HAYES

                           On Appeal from the 283rd Judicial District Court
                                        Dallas County, Texas
                               Trial Court Cause No. WX20-93394-T

                                                         ORDER

               Appellant has filed a notice of appeal seeking review of the trial court’s

      denial of his post-conviction application for writ of habeas corpus.1 This is an

      accelerated appeal governed by Texas Rule of Appellate Procedure 31.

               The D a l l a s County D i s t r i c t Clerk h a s filed the clerk’s record in this

      appeal. Because the trial court’s order denying relief indicates no hearing was held

      on the writ application, we will not order any action from the court reporter.

                The trial court’s certification of the right to appeal filed with the clerk’s

      record does not bear the signature of the trial court judge. We ORDER the trial

1
    The notice of appeal reflects it was filed with the Dallas County District Clerk on December 29, 2020. The notice of
      appeal was transmitted to the Clerk of the Court for filing on appeal on March 31, 2021.
court to prepare and file, within FOURTEEN DAYS of the date of this order, a

certification of appellant’s right to appeal.

      Pursuant to rule of appellate procedure 31.1(a), briefing is conducted

according to the usual briefing schedules. See TEX. R. APP. P. 31.1(a). Appellant’s

brief is due on May 3, 2021. The State’s brief shall be due thirty days after

appellant’s brief is filed. After the record and briefs have been filed, the Court

will notify the parties of the submission date and panel.

      We DIRECT the Clerk to send copies of this order to the Honorable Lela D.

Mays, Presiding Judge, 283rd Judicial District Court; and counsel for all parties.



                                                /s/   ERIN A. NOWELL
                                                      JUSTICE




                                          –2–